Title: From George Washington to Thornton Washington, 25 August 1786
From: Washington, George
To: Washington, Thornton



Dear Thornton,
Mount Vernon Augt 25th 1786

I wrote so fully to you at the time I inclosed the Papers which respected the Land on which you live, that I did not intend to have said any thing more on the subject of Hites claim—but the other day one of the Tenants on the same land (living near the head spring of Bullskin) informed me that he had been forewarned

from sowing Winter grain on his place. It will behove you, to make use of all the means I put in your power to oppose their claim. I think they were ample if properly set to view, against every other claim than the original purchase money. If therefore you do not exert yourself in bringing these forward with such other lights as can be thrown upon them, you may not only suffer yourself, but will disappoint me; for relying entirely on you I have taken no step to oppose the late decision of the General Court, or high Court of chancery in which the matter was determined. I understand that Commissioners are appointed who are to examine the legal objections to the judgment, where there are any. It would be well for you therefore not only to appear before these—but to get some able Lawyer to consider the papers I sent you, state the case with all the advantages it admits—and if allowed—appear in support of it. I have applied, as I wrote you in my last that I should do, to the representative of George Johnston (of whom I bought the Land) for the Original Bond of Joist Hite, but it is not to be found among his Papers—and ought in my opinion to be searched after in the Proprietors Office; It being highly probable it was deposited there, as the Deed from thence recites that the Land was purchased from Hite by Thomas of whom Johnston had it.
I wish to hear from you, and to know precisely what has been, or is likely to be done, in this business. A letter thrown into the line of the Winchester Post will come safe, and is better than private opportunities when the conveyance is not direct to the person. My best wishes attend you & your wife, in which the family here all join. I am affectionately Yrs

Go: Washington


P.S. If your Uncle John is in Berkeley, be governed by his advice in the mode of proceeding which may be best for you to adopt in exhibiting your right before the Commissioners.

